McAvoy, J.
Both the contract sued on the first cause of action and the account
stated which founds the second cause are enforcible agreements notwithstanding the prohibition of the Statute of Frauds.  The problem of the availability as a defense of that statute discussed in the briefs is, therefore, not raised on these pleadings and the motion made thereon to strike out such defense. The statute raises no bar here and the motion should have been granted to remove it from the plea. The determination of the Appellate Term and the order of the City Court should be reversed, -with ten dollars costs and disbursements in this court and in the Appellate Term, and the motion to strike out the affirmative defense of the Statute of Frauds granted, with ten dollars costs. Finch, P. J., Merrell, Martin and Sherman, JJ., concur. Determination appealed from and order of the City Court reversed, with ten dollars costs and disbursements to the appellants in this court and in the Appellate Term, and the motion to strike out the affirmative defense of the Statute of Frauds granted, with ten dollars costs.